Exhibit 26
                                                         Page 1
 1                      AMAR PATEL
 2         IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS
 3                   EASTERN DIVISION
 4   SDAHRIE HOWARD, et al.,       )
                                   )
 5             Plaintiffs,         )
                                   )
 6       vs.                       ) Case No. 17-cv-8146
                                   )
 7   COOK COUNTY SHERIFF'S         )
     OFFICE, et al.,               )
 8                                 )
               Defendants.         )
 9
10

          RULE 30(B)(6) DEPOSITION OF AMAR PATEL
11                  Chicago, Illinois
                 Monday, January 14, 2019
12
13
14
15
16
17
18
19
20
21
22
23
24   Reported by:
     JANET L. ROBBINS, CSR, RPR
25   JOB NO. 154157
              TSG Reporting - Worldwide   877-702-9580
                                           Page 86                                              Page 87
 1                AMAR PATEL                           1                  AMAR PATEL
 2       Q. You've got a lot of numbers on there       2         A. That's my understanding, is that
 3   like long character sets.                         3    there are roles within CCOMS and those roles
 4       A. Yeah. Again, we didn't know -- we          4    are limited to like officers that wanted to
 5   didn't know what to expect, so we did our best    5    fill out a report.
 6   to pull as much as we could for things that       6         Q. Do you know when the system was made
 7   probably aren't even related.                     7    available to courthouse deputies?
 8       Q. Was that for all infractions as            8         A. Yes.
 9   opposed to just sexual misconduct-related         9         Q. When was that?
10   infractions?                                      10        A. It began in -- don't quote me on the
11       A. We did a separate -- so we did a           11   dates, but like around November of 2017 was
12   search on the infractions list, the charge        12   when the criminal courts building started
13   list. We did a wild card on that.                 13   utilizing CCOMS for incidents involving a
14           And we also found that there were         14   detainee.
15   two charge code specific in the IMACS data set,   15        Q. So prior to November 2017,
16   and we pulled those incidents in addition to      16   courthouse deputies who witnessed sexual
17   the narratives. We made this giant list of        17   misconduct by inmates could not enter a report
18   incidents based on wild card searches to find     18   into CCOMS?
19   as much information as we could from the          19        A. They couldn't enter it. They were
20   systems. We needed a starting point, so...        20   using their different reports.
21       Q. Uh-huh. I want to go back to CCOMS         21        Q. UCR? What were they using?
22   for a minute.                                     22        A. Offense incident reports.
23           Has it always been the case that          23        Q. On paper or on computers?
24   only sworn personnel could file incident          24        A. So by computer, it could be a
25   reports in CCOMS?                                 25   fillable PDF. Or by paper, same thing, but not

                                           Page 88                                              Page 89
1                 AMAR PATEL                           1                  AMAR PATEL
2    in like a --                                      2    the courthouse who put it in for them.
3        Q. Not data?                                  3            I'm not sure on -- if like a
4        A. (Nodding.)                                 4    disciplinary ticket from courts made it into
5        Q. And do you know, whether it's a            5    the CCOMS from another means. I didn't look at
6    fillable PDF or a piece of paper, how that        6    that data. But it's hard for me to answer that
7    information was put into CCOMS?                   7    unless I look at the -- who entered what.
8        A. The information was not.                   8            Does that make sense?
9        Q. Was not put into CCOMS?                    9            MS. WILLENSON: Could you read back
10       A. Not from prior to them using CCOMS.        10       that last answer.
11   How would they put it -- sorry, I'm confused      11           (The reporter read the record as
12   now.                                              12       requested.)
13       Q. Whatever system they were using was        13   BY MS. WILLENSON:
14   not talking to CCOMS?                             14       Q. My question is: When you refer to
15       A. Correct.                                   15   disciplinary ticket, are you talking about the
16       Q. So if we've seen reports analyzing         16   OI report?
17   the number of incidents of inmate sexual          17       A. So -- no, I'm not.
18   misconduct prior to November 2017, if that        18       Q. What do you mean?
19   information came from CCOMS, it did not include   19       A. I've seen OI reports and I've seen
20   incidents witnessed by courthouse deputies?       20   handwritten disciplinary ticket reports from
21       A. So to the best of my knowledge,            21   courts. I think it was from courts.
22   anything that was queried from CCOMS in -- so     22       Q. So what you meant is you don't know
23   CCOMS -- like I've seen reports in CCOMS from     23   if those handwritten ticket reports were put
24   courthouses prior to 2017. And it could have      24   into CCOMS?
25   been done by a correctional officer working at    25       A. Yeah, I don't want to give you a



                                                                                                        23
                          TSG Reporting - Worldwide            877-702-9580
                                         Page 102                                               Page 103
 1                 AMAR PATEL                          1                  AMAR PATEL
 2         AFTERNOON SESSION                           2        A. Based on the role, right. So people
 3                AMAR PATEL,                          3    who would have access to that to enter would be
 4   was called for examination, and having been       4    typically correctional staff.
 5   previously duly sworn, was examined and           5        Q. And courthouse deputies could not
 6   testified further as follows:                     6    make incident reports directly into CCOMS?
 7             EXAMINATION (Resumed)                   7        A. Generally, no. I don't know if like
 8   BY MS. WILLENSON:                                 8    maybe one slipped through and has access
 9       Q. I want to backtrack to CCOMS for a         9    because of their specialty work assignment at
10   moment.                                           10   CIID, right? So let's say a deputy worked at
11           Can you look at Exhibit 1, which is       11   CIID. They might have had access to it, but
12   the notice, and look at the actual No. 2, the     12   generally, no.
13   real No. 2, which is on Page 2 of the exhibit,    13       Q. And at no time have civilian
14   (b), "The identities of individuals with access   14   personnel, such as CRWs, law librarians or any
15   to CCOMS and ability to enter data."              15   of the Cermak medical staff, had access to
16           I think I got this -- well, to the        16   CCOMS, is that correct?
17   extent I really want the information, I think I   17       A. That's not correct.
18   have it. I just want to make sure we're on the    18       Q. Are CRWs able to make incident
19   same page.                                        19
20
                                                            reports in CCOMS?
             So with respect to entering incident      20       A. So to make incident reports, I don't
21   reports of inmate misconduct, up to November      21   believe so, but you said access.
22   2017 when the courthouse deputies started to be   22       Q. They have access to other
23   trained, it was only correctional officers who    23   information.
24   could enter incident reports, is that accurate,   24           Okay. So limiting this to the
25   or sergeants and lieutenants?                     25   ability to file an incident report of inmate

                                         Page 104                                               Page 105
 1                 AMAR PATEL                           1                AMAR PATEL
 2   misconduct or disciplinary report, incident or     2       answer.
 3   disciplinary --                                    3           MS. WILLENSON: I got it.
 4      A. Uh-huh.                                      4   BY MS. WILLENSON:
 5      Q. -- Cermak medical personnel cannot           5       Q. If you know. We won't hold you to
 6   do that?                                           6   it.
 7      A. My understanding is no.                      7       A. I'm not 100 percent sure.
 8      Q. And civilian employees of the                8       Q. And you said courts keeps those, is
 9   sheriff's such as correctional rehabilitation      9   that right?
10   workers and law librarians cannot do that?        10       A. Right. I remember asking for OIs.
11      A. My understanding is no.                     11   I don't remember if it was at the discretion or
12      Q. Okay. Now let's go on to Exhibit 5.         12   the instruction of counsel or if it was through
13           I think what your counsel said is         13   like somebody asking me they need to do some
14   during lunch, you were able to ascertain that     14   analysis. I don't remember because it's been
15   the information in this report related to         15   so long. But full disclosure, I'm going to
16   courthouse incidents was compiled from the        16   tell you like I don't remember.
17   paper offense incident reports.                   17           But I do remember asking for the
18      A. That's correct.                             18   OIs, and we got those from court services. And
19      Q. And that was done by the Office of          19   I don't remember if -- I remember we had to
20   Research?                                         20   send them to outside counsel, but I don't
21      A. Correct.                                    21   remember if the analysis was done based on
22      Q. Do you know what the document               22   outside counsel. I just don't remember. It's
23   retention policy is for the paper OI reports?     23   been so long.
24           MR. LEISHMAN: I'll object. It's           24       Q. Do you recall when Exhibit 5 was
25      beyond the scope of the notice, but he can     25   created?



                                                                                                         27
                         TSG Reporting - Worldwide            877-702-9580
